    Case 8:20-cv-00993-MCS-ADS Document 138 Filed 08/13/21 Page 1 of 1 Page ID #:2239




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER:
Netlist Inc.
                                                                            8:20-cv-00993-MCS-ADSx
                                              Plaintiff(s)
                                v.

Samsung Electronics Co., Ltd.
                                                              MOTION RE: INFORMAL DISCOVERY DISPUTE
                                            Defendant(s)



The parties have requested an informal discovery conference with Magistrate Judge Autumn D. Spaeth
Counsel for each party has submitted their respective positions and the issue will be adjudicated in accordance
with the Magistrate Judge's procedures.




 Dated:          August 13, 2021                                    By:              K. Hopkins
                                                                                     Deputy Clerk




CV-19 (07/18)                        MOTION RE: INFORMAL DISCOVERY DISPUTE                             Page 1 of 1
